Title: John Adams to Abigail Adams, 19 May 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia May 19. 1794
          
          It is a fortnight to day Since I had a Letter from you but it Seems to me a month— I cannot blame you for one of yours is worth four of mine.
          Three Bills, for laying Taxes are yet unfinished and there is little

Reason to hope that they can be finished this Week, perhaps not before the End of the next. I cannot see much room to hope to get away before the first of June. a tedious Seven Months it has been and will be to me.
          The Committee of Merchants Mr Norris of Salem and Mr Lyman of Boston, have Seen how the Land lays here. They have returned to Boston with more correct Views of Parties in Congress than they brought with them.
          The Projects for War, have been detected and exposed in every Shape, and under every disguise that has been given them, and hitherto defeated. What another Year may bring forth I know not.— Britain will not be in a very good condition to provoke a fresh Ennemy, in the Spring of 1795 with her 3 Per Cents Consolidated down at 55 or less; and they will probably be as low as that, even if the combined Powers should have better Successes than they have had.
          I have no Letter from Thomas last Week. He was at Lancaster.
          Mr John, I hear rises in his Reputation at the Bar as well as in the Esteem of his fellow Citizens. His Writings have given him a greater Consideration in this Place than he is aware of.— I am Sometimes told that I ought to be proud of him; and truly I dont want to be told this. He will be made a Politician too soon. But he is a Man of great Experience, and I hope sound Philosophy. He was a greater statesman at Eighteen, than some senators I have known at fifty.— But he must learn Silence and Reserve, Prudence, Caution—above all to curb his Vanity and collect himself. faculties or Virtues that his Father has often much wanted.— I have often thought he has more Prudence at 27. than his Father at 58.—
          I am, impatiently yours
          
            J. A.
          
        